Citation Nr: 0312497	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1953 to 
May 1955.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, finding that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hypertension.  The Board, in a January 2003 
decision, reopened the claim based on new and material 
evidence, and endeavored to develop the claim pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  


REMAND

The Board undertook development of the veteran's claim in 
December 2002 under 38 C.F.R. § 19.9(a)(2).  Since then, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the provisions of 
38 C.F.R. §§ 19.9(a)(2) were invalid.  As such, the Board is 
not permitted to consider evidence on appeal absent either 
initial consideration of that evidence by the RO or the 
appellant's initial waiver of that additional evidence prior 
to Board adjudication.   Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  VA's General Counsel (GC) has since issued a 
precedent opinion in response to Disabled American Veterans 
and Veterans, to the effect that development may still be 
effectuated by the Board (to be followed thereafter by RO 
consideration or waiver of RO consideration).  VAOPGCPREC 1-
2003 (May 21, 2003).  As supported by the discussion below, 
the Board will not in this instance undertake further 
development prior to adjudication of the claim.  Accordingly, 
while the Board has already undertaken certain development of 
the veteran's claim, the claim must now reviewed by the RO 
prior to Board adjudication. 

The Board's development pursuant to 38 C.F.R. § 19.9(a)(2) 
included scheduling the veteran for a VA examination to 
assess the nature and etiology of his claimed hypertension, 
particularly as related to his period of service from May 
1953 to May 1955.  By a March 2003 letter notifying the 
veteran that an examination would be scheduled, he was 
specifically informed of the consequences for failing to 
report for a VA examination without good cause where, as 
here, the claim was previously denied but has been reopened.  
Specifically, he was informed, in pertinent part, 

If you fail to report for your examination, your 
appeal may be denied.  The provisions of 
38 C.F.R. §  3.655 provide that:  

When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, the following action 
shall be taken:  [....]  If the 
examination was scheduled in conjunction 
with any other original claim, a 
reopened claim for benefit that was 
previously disallowed, or a claim for an 
increase, the claim shall be denied.

(Emphasis in the original.)

The "VA exam inquiry" reveals that the veteran was 
scheduled for an examination at the VA Medical Center (VAMC) 
in Asheville, North Carolina, but that on April 17, 2003 the 
veteran stated that he refused to undergo examination at that 
location.  The examination was accordingly cancelled, and the 
record includes no statement from the veteran providing 
either "good cause" for his failure to report for that 
examination or offering a willingness to undergo examination 
at some other VA medical facility.  

The Board also notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  The provisions of these 
regulations apply to these claims.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The veteran must be afforded 
notice of the provisions of the VCAA including as applicable 
to his case.  Partial notice was afforded the veteran by an 
April 2002 statement of the case and by the Board's January 
2003 decision and remand.  The veteran, however, must still 
be afforded specific notice of evidence that has been and 
will be obtained by VA, and that which he needs to obtain in 
furtherance of his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

Accordingly, the case is remanded for the following:

1.  The RO should first review the claims file 
and ensure that all additional evidentiary 
development action required by the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations is complete.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) are 
satisfied.  The RO should also refer to any 
pertinent guidance, including Federal 
Regulations, that have been provided.  The 
veteran must also be afforded notice of what 
VA has done and will do, and what he must do 
in furtherance of his claim, pursuant to 
development requirements delineated in 
Quartuccio.  This notice must be afforded the 
veteran with regard to any action on the 
veteran's claim for service connection for 
hypertension that may be undertaken by the RO, 
to include any denial of the claim pursuant to 
38 C.F.R. § 3.655 (2002), if indicated, as 
discussed in the body of this remand.  

2.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claim of entitlement to 
service connection for hypertension.  If 
the determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  Particular 
care and attention must be taken to 
ensure that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

